WOODSON, J.
I concur in the first and second paragraphs of the opinion, hut dissent as to the third, for the reason that the testimony of the witness as to why he jumped on the car in such haste, so as to knock plaintiff’s sister down, characterized his act and the situation as it then and there existed, which cannot speak for themselves, hut could only he shown hy oral testimony.
To illustrate, suppose at the instant of the accident the witness had exclaimed, “I jumped on the car in order to prevent being struck by the horses.” Clearly that expression would have been admissible as constituting a part of the res gestae.
*500It is apparent the expression would not be admissible simply because he uttered it, but because it characterized his act and showed why he acted in such haste, namely, the dangers he and the other persons standing there were subjected to, caused by the reckless driving. In the case at bar his act bespoke his fear, and not his words, as in the supposed case. Both, however, stand upon the same footing as .characterizing his act. That which caused the act is the soul of the act and cannot be understood or explained without first ascertaining the cause or motive which prompted it. I therefore am of the opinion that the testimony was competent, and should have been admitted and that the judgment should be reversed.